DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Claims 3-4, 12, 22, and 23 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 10/19/2021 is acknowledged.
Claims 2 and 11 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (i.e. Species B) in view of applicant’s 2/28/2022, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
The restriction requirement dated 7/23/2021 indicated that claims 1 and 10 were generic to Species A (Figures 1-4) and Species B (Figures 5-9).  However, applicant’s 2/28/2022 amendment to claims 1 and 10 appears to be directed to Species A.
Namely, amended claim 1 recites at least “the first heat exchanger tube and the second heat exchanger tube intersect at opposite ends of the one of the plurality of second heat exchanging fluid flow passages” (emphasis added) (e.g. lines 16-18 of claim 1, see also lines 21-23 of claim 1) and amended claim 10 recites at least “the first heat exchanger tube and the second heat exchanger tube intersect at opposite ends of the one of the plurality of second heat exchanging fluid flow passages” (emphasis added) (e.g. lines 21-23 of claim 10, see also lines 26-28 of claim 10).  This appears to be directed to structure of Species A as clearly depicted in Figure 1.
With regard to claims 2 and 11, both claims require “the plurality of heat exchange tubes maintain a substantially equal distance between adjacent heat exchange tubes of the plurality of heat exchange tubes” (emphasis added) (e.g. claim 2, lines 1-3 and claim 11, lines 4-6).  This appears to be directed to structure of Species B as clearly depicted in Figure 5.
Since the structure as recited in claims 1 and 10 appear to be mutually exclusive to the structure as recited in claims 2 and 11, claims 2 and 11 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 13-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “both terminal ends” (lines 25-26) lacks antecedent basis.
Further regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intersect” in the limitation “the first heat exchanger tube and the second heat exchanger tube intersect at opposite ends of the one of the plurality of second heat exchanging fluid flow passages” (emphasis added) (e.g. lines 16-18 of claim 1, see also lines 21-23 of claim 1) in claim 1 is used by the claim to mean “ends of the respective heat exchanger tubes contact/abut to define opposite ends of respective second heat exchanging fluid flow passages,” while the accepted meaning is “to pierce or divide by passing through or across, to meet and cross at a point, and to share a common area” (see Merriam Webster Dictionary).  The term is indefinite because the specification does not clearly redefine the term.
In the instant case, and as clearly depicted in applicant’s Figure 1, the plurality of heat exchange tubes (120) do not appear to intersect each other at opposite ends of respective second heat exchanging fluid flow passages (128).  Rather, it appears that ends of the plurality of the heat exchange tubes (120) contact/abut adjacent ends of the plurality of the heat exchange tubes (120) at opposite ends of respective second heat exchanging fluid flow passages (128).
Regarding claim 10, the recitation “both terminal ends” (lines 30-31) lacks antecedent basis.
Further regarding claim 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intersect” in the limitation “the first heat exchanger tube and the second heat exchanger tube intersect at opposite ends of the one of the plurality of second heat exchanging fluid flow passages” (emphasis added) (e.g. lines 21-23 of claim 10, see also lines 26-28 of claim 10) in claim 10 is used by the claim to mean “ends of the respective heat exchanger tubes contact/abut at to define opposite ends of respective second heat exchanging fluid flow passages,” while the accepted meaning is “to pierce or divide by passing through or across, to meet and cross at a point, and to share a common area” (see Merriam Webster Dictionary).  The term is indefinite because the specification does not clearly redefine the term.
In the instant case, and as clearly depicted in applicant’s Figure 1, the plurality of heat exchange tubes (120) do not appear to intersect each other at opposite ends of respective second heat exchanging fluid flow passages (128).  Rather, it appears that ends of the plurality of the heat exchange tubes (120) contact/abut adjacent ends of the plurality of the heat exchange tubes (120) at opposite ends of respective second heat exchanging fluid flow passages (128).
Claims 5-9, 13-21, and 24 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Independent claims 1 and 10 are directed to a heat exchange module (claim 1 and Figure 1) and a heat exchanger including an array of heat exchange modules (claim 10 and Figure 2), comprising at least:
A first inlet (110), a first outlet (112), a plurality of heat exchange tubes (120) fluidically coupling the first inlet and first outlet (Figure 1), where (i) the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages (118) of equal length and a plurality of second heat exchanging fluid flow passages (128) of equal hydraulic diameter, where (ii) the heat exchange module defines a substantially curved closed geometry defining a perimeter and a central axis that extends along the axial direction (Figure 1), and where (iii) respective second heat exchanging fluid flow passages are formed between respective heat exchange tubes such that adjacent heat exchange tubes intersect at opposite ends of the respective second heat exchanging fluid flow passages (Figure 1).

The art of record discloses a heat exchange module (Becene et al. US 2020/0284518) comprising: a first inlet (22), a first outlet (28), a plurality of heat exchange tubes (30) fluidically coupling the first inlet and first outlet (Figure 2), where the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages (i.e. defined by the space within the heat exchanging tubes) and a plurality of second heat exchanging fluid flow passages (i.e. defined by spaces between the heat exchanging tubes), where the heat exchange module defines a substantially curved closed geometry defining a perimeter and a central axis that extends along the axial direction (Figure 2 and Paragraph 19), and where respective second heat exchanging fluid flow passages are formed between respective heat exchange tubes such that adjacent heat exchange tubes intersect at opposite ends of the respective second heat exchanging fluid flow passages (Figure 2: See branching in regions 16 and 18).
However, Becene et al. does not teach or disclose that “adjacent heat exchange tubes intersect at opposite ends of the respective second heat exchanging fluid flow passages” such that “the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages of equal length and a plurality of second heat exchanging fluid flow passages of equal hydraulic diameter” as recited in amended claim 1.  Instead, and due to the manner in which the heat exchange tubes of Becene et al. intersect (i.e. branch) from each other (Figures 2-3: See regions 16 and 18), while the first heat exchanging fluid flow passages have equal length, only some of the second fluid passages have the same hydraulic diameter.

The art of record also discloses a heat exchange module (Streeter et al. US 2019/0285364) comprising: a first inlet (14), a first outlet (16), a plurality of heat exchange tubes (i.e. elements defining layers 34) fluidically coupling the first inlet and first outlet (Figure 2), where the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages (i.e. defined by layers 34) and a plurality of second heat exchanging fluid flow passages (i.e. defined by layers 38), where the heat exchange module defines a substantially curved closed geometry defining a perimeter and a central axis that extends along the axial direction (Figures 1A and 1B), and where respective second heat exchanging fluid flow passages are formed between respective heat exchange tubes such that adjacent heat exchange tubes intersect (Figures 1A and 1B).
However, Streeter et al. does not teach or disclose that “adjacent heat exchange tubes intersect at opposite ends of the respective second heat exchanging fluid flow passages” such that “the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages of equal length and a plurality of second heat exchanging fluid flow passages of equal hydraulic diameter” as recited in amended claim 1.  Instead, and due to the manner in which the heat exchange tubes of Streeter et al. intersect (i.e. branch) from each other (Figure 1B: See regions 14 and 16) -if one were to consider elements 36 in regions 14 and 16 as continuous with the heat exchange tubes-, the second heat exchanging fluid flow passages would appear to have the same hydraulic diameter but the first fluid passages would not appear to have equal length.

The art of record also discloses a heat exchange module (Roper et al. US 9,976,815) (Figures 6, see also Col. 4, lines 17-25: The Figure 6 embodiment shares common structure with the Figure 2 embodiment) comprising: a first inlet (Figure 2: See inlet manifold associated with flow 20), a first outlet (Figure 2: See outlet manifold associated with flow 20), a plurality of heat exchange tubes (602) fluidically coupling the first inlet and first outlet (Figures 2E and 6A),
where the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages of equal length (i.e. defined by the space within the heat exchanging tubes) (Figure 6A: The plurality of heat exchange tubes have substantially equal length) and a plurality of second heat exchanging fluid flow passages of equal hydraulic diameter (i.e. defined by spaces between the heat exchanging tubes) (Figure 6A, see also flow passages 401 in Figure 4B for example: The plurality of heat exchange tubes have substantially equal spacing), and where respective second heat exchanging fluid flow passages are formed between respective heat exchange tubes such that adjacent heat exchange tubes intersect (Figures 2E and 6A).
While Roper et al. discloses that each heat exchange tubes has intersections (608), Roper et al. does not teach or disclose that “adjacent heat exchange tubes intersect at opposite ends of the respective second heat exchanging fluid flow passages” such that “the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages of equal length and a plurality of second heat exchanging fluid flow passages of equal hydraulic diameter” as recited in amended claim 1.

While the art of record discloses various heat exchange modules that include first and second fluid flow passages, there does not appear to be a teaching found in the art or record that would suggest providing “adjacent heat exchange tubes intersect at opposite ends of the respective second heat exchanging fluid flow passages” such that “the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages of equal length and a plurality of second heat exchanging fluid flow passages of equal hydraulic diameter” as recited in amended claim 1 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the statements on page 10, line 22 to page 19, line 17:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0285364 discloses a heat exchanger module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763